DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
  
Response to Remark
This communication is considered fully responsive to the amendment filed on 08/09/2021.
Claims 1-20 are pending and are examined in this office action. 
Claims 1, 8, 15, 18 have been amended.
No new claim has been added and no claim has been canceled.


Response to Arguments
Applicant’s arguments, filed on 08/09/2021, with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner found features modified to independent claims that have substantially changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the independent claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See HONG et al. (US 20160316508 A1; hereinafter as “HONG”).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
claims 1-4, 7-11, 15-16, 18   are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 17-18, 20 of U.S. Patent No. 10,091,821 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7-11, 15-16, 18   of the instant application merely broaden the scope of claims 1-5, 9-12, 17-18, 20,  of U.S. Patent 10,091,821 B2 as shown below. Thus, the claims 1-4, 7-11, 15-16, 18   of the instant application are anticipated by the claims 1-5, 9-12, 17-18, 20,  of the U.S. Patent 10,091,821 B2 as mapped in below table. 

Current application’s claims: 16/126,747
US Patent No. 10,091,821 B2:
 11. (Currently Amended) A method performed in a wireless device for handling connectivity to two network nodes in a dual connectivity setup, the wireless device being connected to a first and a second network node, the method comprising: 

receiving, from [[a]] the first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of [[a]] the connection towards [[a]] the second network node; 

applying the change in configuration towards the second network node in response to the radio resource configuration message; and

initiating a random access procedure towards the second network node responsive to applying the 






receiving, from a first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of a connection towards a second network node;

applying the change in configuration towards the second network node in response to the radio resource configuration message; and 

initiating a contention based random access procedure towards the second network node responsive to applying the change in 
wherein said initiating comprises: transmitting a random access preamble;
receiving a random access response comprising a random access code from the second network node; and 

transmitting, to the second network node, a message comprising an identifier of the wireless device, the identifier comprising a Cell Radio Network Temporary Identifier (C-RNTI) assigned by the second network node.

2. The method of claim 1, comprising sending a message to the first network node, the message indicating that the change in configuration is completed.
3. The method of claim 1, comprising receiving, from the first network node, a message comprising information for initiating the random access procedure towards the second network node.
3. The method of claim 1, comprising receiving, from the first network node, a message comprising information for initiating the contention based random access procedure towards the second network node.
4. The method of claim 3, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node.
4. The method of claim 3, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node.
7. The method of claim 3, wherein the information is included in the radio resource configuration message.
 5. The method of claim 3, wherein the information is included in the radio resource configuration message.
8. (Currently Amended) A wireless device for handling connectivity to two network nodes in a dual connectivity setup, the wireless device being connected to a first and a second network node, the wireless device comprising: Page 4 of 15Attorney Docket No.: 1557B-129PUS (PEE1105USPC) U.S. Application No.: 16/126747 a transmitter; a receiver; and a processor configured to: receive, via the receiver, from [[a]] the first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of [[a]] the connection towards [[a]] the second network node; apply the change in configuration towards the second network node in response to the radio resource configuration message; and initiate a random access procedure towards the second network node responsive to applying the change in configuration by sending, via the transmitter, a random access message to the second 

 a transmitter; 
a receiver; and 
a processor configured to:
 receive, via the receiver, from a first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of a connection towards a second network node; 

apply the change in configuration towards the second network node in response to the radio resource configuration message; and



by transmitting, via the transmitter, a random access preamble;

 receiving, via the receiver, a random access response comprising a random access code from the second network node; and

transmitting, via the transmitter, to the second network node, a message comprising an identifier of the wireless device, the identifier comprising a Cell Radio Network Temporary Identifier (C-RNTI) assigned by the second network node.

10. The wireless device of claim 9, wherein the processor is further configured to send a message, via the transmitter, to the first network node, the message indicating that the change in configuration is completed.
10. The wireless device of claim 8, wherein the processor is further configured to receive, via the receiver, from the first network node, a message comprising information for initiating the random access procedure towards the second network node.
11. The wireless device of claim 9, wherein the processor is further configured to receive, via the receiver, from the first network node, a message comprising information for initiating the contention based random access procedure towards the second network node.
11. The wireless device of claim 10, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node.
12. The wireless device of claim 11, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node.
15. (Currently Amended) A method performed in a first network node, for managing connectivity of a wireless device to the first network node and a second network node in a dual connectivity setup, the wireless device being connected to the first and the second network node, the method comprising: Page 6 of 15Attorney Docket No.: 1557B-129PUS (PEE1105USPC) U.S. Application No.: 16/126747 

receiving, from the second network node, radio resource configuration information for [[a]] the connection between the wireless device and the second network node; sending in response to and based on the radio resource configuration information received from the connection towards the second network node; transmitting, to the second network node, in response to the reception of the radio resource configuration information received from the second network node, information about a random access procedure to be invoked by the wireless device; and receiving a message from the wireless device, the message indicating that the change in configuration is complete.


18. The method of claim 17, comprising: sending a parameter change acknowledgement to the second network node, in response to the message indicating that the change in configuration. is complete.

17. The method of claim 15, wherein the random access procedure to be invoked is between the wireless device and the first network node.
19. The method of claim 17, wherein the contention based random access procedure to be invoked is between the wireless device and the first network node.

18. (Currently Amended) A first network node for managing connectivity of a wireless device to the first network node and a second network node in a dual connectivity setup, the wireless device being connected to the first and the second network node, the first network node comprising: a network interface; a radio transceiver; and a processor configured to: receive, via the network interface, from the second network node, radio resource configuration information for [[a]] the connection between the wireless device and the second network node; send, via the radio transceiver, in response to and based on the radio resource configuration information received from the second network node, a radio resource configuration message to the wireless device, the radio resource configuration message indicating a change in configuration of [[a]] the connection towards the second network node; transmit, via the network interface, to the second network node, in response 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, which draws to (all emphases below added by examiner)
“A method performed in a wireless device …a dual connectivity setup, the wireless device being connected to a first and a second network node, the method comprising: receiving, from the first network node, ….”.  
This part of the claim has two indefiniteness issues: 
(1) regarding “the first network node” (line 4) above, it appears to have inadequate antecedent basis, as it’s unclear whether it refers back to “a first” (Line 3) in the preamble or yet another wireless communication device. Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes Line 4 refers to Line 3, thus recommend to change Line 3 to “a first network node”.

Regarding claims 8, 15, 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.
 
Dependent claims 2-7, 9-014, 16-17, 19-20, which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (US Pub No. 20140355562 A1; hereinafter as “GAO”) in view of HONG et al. (US 20160316508 A1; hereinafter as “HONG”).


With respect to independent claims: 
Regarding claim 1, GAO teaches a method performed in a wireless device (UE 906 in fig. 9) for handling connectivity to two network nodes (Macro-eNB 902 and Small Cell eNB 904 in Fig. 9) in a dual connectivity setup (Fig. 9: Method: UE connected dual connection with eNB 904 and Macro-eNB 904, also Fig. 4), the wireless device being connected to a first (Macro-eNB)  and a second network node (Small Cell eNB 904) (see in fig. 9 UE connected to both Macro-eNB 902 and Small Cell eNB 904 and communicate to both of them;  “the UE 906 may communicate with the small cell eNB 904 and the macro -eNB 902 concurrently for different types of RRC messages”: [0059]; The UE 1106 maintains dual connection with both the small cell eNB 1102 and the macro -eNB 1104. As shown in FIG. 11, the UE communicates with the small cell eNB via the radio link 1108, and communicates with the macro -eNB via the radio link 1110: [0065]), the method comprising: receiving, from  the first network node (Macro-eNB), a radio resource configuration message (see fig. 9 element 912: Downlink RRC messages/RRC messages), the radio resource configuration message indicating a change in the connection towards the second network node (see Fig. 9 element 904: Small Cell eNB) (see Fig. 13 where in 1304, macro-eNB sends a RRCConnectionSetup message (aforesaid Downlink RRC messages) ) over SRB0 to the UE from to establish SRB1 for aforesaid small cell ENB; The physical layer ID of the small cell eNB may be added to the RRCConnectionSetup message. An example RRCConnectionSetup message is illustrated in Table 2: [[0070]; “the macro -eNB reads the content of the RRC messages from the small cell, and the information may be sent to the UE as part of the macro-cell RRC messages”: [0044]); 
applying the change in configuration towards the second network node (see Fig. 9 element 904: Small Cell eNB, also Fig. 13 Small Cell eNB) in response to the radio resource configuration message (see fig. 13 element 1304 and 1306; data offload in a wireless network after receiving RRC message from Macro-eNB to apply to Small Cell e3NB: [0069]-[0073]; Aforesaid “RRC entity in the small cell eNB performs radio resource configuration for the UE's data transmission and/or reception in the small cell, which is communicated to the UE via the macro-cell.  [0040]). 

GAO does not expressively disclose: initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node.

HONG, in the same field of endeavor, discloses: initiating a random access procedure towards the second network node responsive to applying the change in configuration, while maintaining connectivity with the first network node (UE has dual connection with multiple BS: Aforesaid UE “receiving, from a first base station, a first signal including information indicating additional radio resource configuration through a second base station; starting a timer included in the first signal; attempting a random access with the second base station: [0197]; “The  first signal may include an RRC connection reconfiguration message described in FIG. 4, additional information indicating the additional radio resource configuration through the second base station, and information required to configure additional radio resources through the second base station by the UE [0199]; The UE 801 configures the additional radio resource on the basis of the received first signal in step S820. For example, the UE 802 may configure a bearer split or a no-bearer-split radio bearer based on the first signal: [0200]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of HONG to the method of GAO in order provide dual connectivity using timer:  (HONG, [0009]). The motivation would be to improve and enhance dual network connection based on timer (HONG, [0011]). 

Regarding claim 8, GAO teaches a wireless device (see Fig.13 UE, also in Fig. 9 UE 906)   for handling connectivity to two network nodes (Macro-eNB 902 and Small Cell eNB 904 in Fig. 9) in a dual connectivity setup (Fig. 9: Method: UE connected dual connection with eNB 904 and Macro-eNB 904, also Fig. 4), the wireless device being connected to a first  (Macro-eNB)  and a second network node (Small Cell eNB 904) (see in fig. 9 UE connected to both Macro-eNB 902 and Small Cell eNB 904 and communicate to both of them;  “the UE 906 may communicate with the small cell eNB 904 and the macro -eNB 902 concurrently for different types of RRC messages”: [0059]; The UE 1106 maintains dual connection with both the small cell eNB 1102 and the macro -eNB 1104. As shown in FIG. 11, the UE communicates with the small cell eNB via the radio link 1108, and communicates with the macro -eNB via the radio link 1110: [0065]), the wireless device (see Fig.13 UE, also in Fig. 9 UE 906) comprising: Page 4 of 15Attorney Docket No.: 1557B-129PUS (PEE1105USPC) U.S. Application No.: 16/126747 
a transmitter (aforesaid UE must have a transmitter; see fig. 3: transmitter: [0036]); 
a receiver (aforesaid UE must have a receiver; fig. 3: receiver: [0036]); and 
a processor configured to (aforesaid UE must have a processor; see fig. 3: processor: [0035]-[0036]): 
receive, via the receiver, from the first network node, a radio resource configuration message, the radio resource configuration message indicating a change in configuration of  the connection towards  the second network node; apply the change in configuration towards the second network node in response to the radio resource configuration message; and initiate a random access procedure towards the second network node responsive to applying the change in configuration by sending, via the transmitter, a random access message to the second network node, while maintaining claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 15, GAO teaches a method (see fig. 4 and Fig. 13: method) performed in a first network node (see fig. 4: Macro-eNB 402), for managing connectivity of a wireless device (see fig. 4: UE 406),  to the first network node (see fig. 4: Macro-eNB 402),  and a second network node  (see fig. 4: Small Cell eNB 404), in a dual connectivity setup, the wireless device being connected to the first and the second network node (Small Cell eNB 904) (see in fig. 9 UE connected to both Macro-eNB 902 and Small Cell eNB 904 and communicate to both of them;  “the UE 906 may communicate with the small cell eNB 904 and the macro -eNB 902 concurrently for different types of RRC messages”: [0059]; The UE 1106 maintains dual connection with both the small cell eNB 1102 and the macro -eNB 1104. As shown in FIG. 11, the UE communicates with the small cell eNB via the radio link 1108, and communicates with the macro -eNB via the radio link 1110: [0065]), the method comprising: Page 6 of 15Attorney Docket No.: 1557B-129PUS (PEE1105USPC) U.S. Application No.: 16/126747 receiving, from the second network node, radio resource configuration information for  the connection between the wireless device and the second network node ((see fig. 4: Small Cell eNB 404) (See Fig. 4: RRC messages to the UE from Small Cell eNB 404 through Macor-eNB 402 to UE; small cell related RRC messages may be relayed by macro-eNB to the UE: [0038] lines 2-3); 
sending in response to and based on the radio resource configuration information received from the second network node, a radio resource configuration message to the the connection towards the second network node (Small cell related RRC messages (both uplink and downlink) are communicated between the UE and the small cell eNB via the macro-eNB: [0048] lines 4-6; The RRM function may handle the resource allocation, radio bearer management, admission control, etc: [0038] last two lines; Part or all of the UE's data traffic are offloaded from the macro-eNB 402 to the small cell eNB 404. The offloaded data is communicated to the UE 406 via the second wireless link 412 between the small cell eNB and the UE. The radio resource control and management for the UE 406 are performed independently in the small cell eNB 404 and the macro-eNB 402: [0040] lines 1-5)

GAO does not expressively disclose:  transmitting, to the second network node, in response to the reception of the radio resource configuration information received from the second network node, information about a random access procedure to be invoked by the wireless device; and receiving a message from the wireless device, the message indicating that the change in configuration is complete.

HONG, in the same field of endeavor, discloses: transmitting, to the second network node, in response to the reception of the radio resource configuration information received from the second network node, information about a random access procedure to be invoked by the wireless device; and receiving a message from the wireless device, the message indicating that the change in configuration is complete (UE has dual connection with multiple BS: Aforesaid UE “receiving, from a first base station, a first signal including information indicating additional radio resource configuration through a second base station; starting a timer included in the first signal; attempting a random access with the second base station: [0197]; “The  first signal may include an RRC connection reconfiguration message described in FIG. 4, additional information indicating the additional radio resource configuration through the second base station, and information required to configure additional radio resources through the second base station by the UE [0199]; The UE 801 configures the additional radio resource on the basis of the received first signal in step S820. For example, the UE 802 may configure a bearer split or a no-bearer-split radio bearer based on the first signal: [0200]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of HONG to the method of GAO in order provide dual connectivity using timer:  (HONG, [0009]). The motivation would be to improve and enhance dual network connection based on timer (HONG, [0011]). 


Regarding claim 18, GAO teaches A first network node (see fig. 9: Macro-eNB 902) for managing connectivity of a wireless device (see Fig.13 UE, also in Fig. 9 UE 906)  to the first network node and a second network node (see Fig. 9 element 904: Small Cell eNB) (in a dual connectivity setup (Fig. 9: Method: UE connected dual connection with eNB 904 and Macro-eNB 904, also Fig. 4), the wireless device being connected to a first (Macro-eNB)  and a second network node (Small Cell eNB 904) (see in fig. 9 UE connected to both Macro-eNB 902 and Small Cell eNB 904 and communicate to both of them;  “the UE 906 may communicate with the small cell eNB 904 and the macro -eNB 902 concurrently for different types of RRC messages”: [0059]; The UE 1106 maintains dual connection with both the small cell eNB 1102 and the macro -eNB 1104. As shown in FIG. 11, the UE communicates with the small cell eNB via the radio link 1108, and communicates with the macro -eNB via the radio link 1110: [0065]), 
the first network node (see fig. 9: Macro-eNB 902) comprising: 
A network interface (see fig. 2: wired communication sybsystem: [0034]); 
a radio transceiver (wireless communication subsystem 206: [0034]) ; and a processor (The processing module 202 includes one or more processing components (alternatively referred to as "processors" or "central processing units" (CPUs)) operable to execute instructions related to one or more of the processes, steps, or actions described in connection with one or more of the embodiments disclosed herein: [0034]). The rest of the claim is interpreted and rejected for the same reason as set forth in claim 15 above.

With respect to dependent claims: 
Regarding claims 2 and 9, GAO in view of HONG, specifically,  GAO teaches, comprising sending a message to the first network node, the message indicating that the change in configuration is completed (The UE may send any RRC response messages only to the macro-eNB. For RRC responses relevant to the small cell, the macro-eNB may relay the responses to the small cell eNB: [0046]). 

Regarding claims 3 and 10 , GAO in view of HONG, specifically,  GAO teaches, comprising receiving, from the first network node, a message comprising information for initiating the random access procedure towards the second network node ( see Table 2: PhysCellID of the second network node to initial access to Small Cell eNB: PhysCellID-small Cell). 

Regarding claims 4 and 11, GAO in view of HONG, specifically,  GAO teaches, wherein the information comprises a dedicated random access preamble or an identifier of the wireless device or both for the second network node (see table 4: C-RNTI of PhysCellSmallCell). 

Regarding claims 5 and 12 , GAO in view of HONG, specifically,  GAO teaches,  wherein the random access procedure comprises a contention free random access (RRC messages associated with the macro-cell may be delivered directly between the macro-eNB and the UE: [0050]) and the initiating the random access procedure comprises: establishing downlink synchronization towards the second network node (see Fig.3 element 308: establish a second wireless link over the second wireless network between the mobile device and a second network device using the preregistration information at block 308: [0070]); and transmitting the received information to the second network node (The mobile device 210 includes the second radio module 104 operative to establish the second wireless link 212b over the second wireless network 206b with the second network device 208b: [0047] last few lines; see Fig. 2 mobile Device communicates with second Network Device 208). 

Regarding claims 6 and 13, GAO in view of HONG, specifically, GAO teaches, comprising monitoring a response from the second network node (RRC responses to the small cell: [0050]). 

Regarding claims 7 and 14, GAO in view of HONG, specifically,  GAO teaches, wherein the information is included in the radio resource configuration message (See table 2: RRCConnectionSetup message). 

Regarding claims 16 and 19, GAO in view of HONG, specifically, HONG teaches comprising: sending a parameter change acknowledgement to the second network node, in response to the message indicating that the change in configuration. Is complete (see Fig. 4: COMPLETE RRC CONNECTION RECONFIGURATION: The UE 401 adds and configures radio resources of the second base station on the basis of a high layer signaling received from the first base station 402, and the UE 401 transmits a high layer signaling including second base station add complete information in step S480. The high layer signaling transmitted to the first base station 402 by the UE 401 may be, for example, an RRC connection reconfiguration complete message: [0117]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of HONG to the method of GAO in order provide dual connectivity using timer:  (HONG, [0009]). The motivation would be to improve and enhance dual network connection based on timer (HONG, [0011]). 


Regarding claim 17 and 20, GAO in view of HONG, specifically, HONG teaches, wherein the random access procedure to be invoked is between the wireless device and the first network node (the UE may transmit the RRC connection reconfiguration complete message to the first base station even when a random access with the second base station is not completed: [0186]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of HONG to the method of GAO in order provide dual connectivity using timer:  (HONG, [0009]). The motivation would be to improve and enhance dual network connection based on timer (HONG, [0011]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.